Exhibit 10.1

UQM TECHNOLOGIES, INC.

EMPLOYMENT AGREEMENT

 

 

    THIS AGREEMENT

is made and entered into as of August 3, 2010, by and between UQM TECHNOLOGIES,
INC., a corporation organized under the laws of Colorado ("Employer"), and Eric
Ridenour, an adult resident of Birmingham, Michigan ("Executive").



    WHEREAS

, Executive and Employer wish to enter into an Agreement defining their
employment relationship;



    NOW, THEREFORE

, in consideration of the mutual promises, covenants and conditions hereinafter
set forth, Employer and Executive agree as follows:



    1. Effective Date. Upon execution, this Agreement shall be effective as of
September 1, 2010.

    2. Employment. Employer hereby agrees to employ Executive as its President
and Chief Operating Officer effective September 1, 2010 transitioning to
President and Chief Executive Officer effective December 1, 2010; and Executive
hereby accepts such employment, all upon the terms and conditions hereinafter
set forth. Further, Executive shall be appointed to Employer's Board of
Directors effective September 1, 2010, and shall be nominated for and shall
stand for election to the Board at the next ensuing annual meeting of the
shareholders of Employer.

    3. Duties. Executive shall perform the duties assigned to him by the Chief
Executive Officer while in the position of President and Chief Operating Officer
and then by the Board of Directors when in the position of President and Chief
Executive Officer, subject to the control, supervision and direction of the
Board of Directors.

    4. Performance. During the term of Executive's employment under this
Agreement and any renewal thereof, Executive shall devote Executive's best
efforts and full working time and attention exclusively to the performance of
the duties hereunder and to promoting and furthering the business of Employer,
and shall not, during the term of employment, be engaged in any other business
activity for personal pecuniary advantage. This paragraph shall not be construed
as preventing Executive from investing Executive's assets in such form or manner
as will not require any services on the part of Executive in the operation of
the affairs of the companies in which such investments are made, subject to the
provisions of Paragraph 17 hereof. Notwithstanding the foregoing, Executive may
perform and assume other activities and obligations as the Board of Directors
shall from time to time approve.

    5. Term of Employment, Expiration and Termination.

        (a) Term. Subject to the provisions of Paragraphs 15 and 16, the term of
employment of Executive pursuant to this Agreement shall commence on September
1, 2010, and shall continue through August 31, 2015 (the "Original Term of
Employment").

        (b) Termination for Cause. On termination of Executive's employment by
Employer for cause during the Original Term of Employment pursuant to Paragraph
15(a), Executive shall receive no further base salary or benefits.

        (c) Termination Without Cause.

            i) Payment Amount. On termination of Executive's employment without
cause by Employer either (1) during the Original Term of Employment or (2) after
expiration of the Original Term of Employment if Executive's employment
continues without a written agreement, Employer shall pay Executive a lump sum
equal to two month's base salary for each completed full year of service as an
officer of Employer, or one year's base salary, whichever is greater. In the
event of a material breach of this Agreement by Employer, that is not cured
within two (2) weeks of notice from Executive, Executive may elect to treat such
breach as a constructive termination under this subparagraph, entitling
Executive to the benefits under this subparagraph.

            ii) Section 409A Involuntary Separation. If the amount payable under
this paragraph 5(c) qualifies as separation pay due to involuntary separation
from service within the meaning of Treasury Regulation
section 1.409A-1(b)(9)(iii), the lump sum shall be paid on or before the 30th
day after Executive's separation from service, provided however, that if, at the
time of separation from service, Executive is a "specified employee" within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code and the
Treasury Regulations, then the payment of the portion of the lump sum that is an
amount equal to two (2) months' base salary shall be delayed and shall be paid
on the earliest date on which payment may be made under Section 409A(a)(2)(B)(i)
(the six month delay rule for specified employees) after Executive separates
from the service of Employer as defined in Section 409A(a)(2)(A)(i) and the
Treasury Regulations.

            iii) No Section 409A Involuntary Separation; Not A Specified
Employee. If the amount payable under this paragraph 5(c) does not qualify as
separation pay due to involuntary separation from service within the meaning of
Treasury Regulation section 1.409A-1(b)(9)(iii), and if, at the time of
separation from service, Executive is not a "specified employee" within the
meaning of Section 409A(a)(2)(B)(i) and the Treasury Regulations, the lump sum
shall be paid on or before the 30th day after Executive separates from the
service of Employer as defined in Section 409A(a)(2)(A) and the Treasury
Regulations. Employer, and not Executive, shall determine the date of payment.

            iv) No Section 409A Involuntary Separation; Specified Employee. If
the amount payable under this paragraph 5(c) does not qualify as separation pay
due to involuntary separation from service within the meaning of Treasury
Regulation section 1.409A-1(b)(9)(iii), and if, at the time of separation from
service, Executive is a "specified employee," the lump sum shall be paid on the
earliest date on which payment may be made under Section 409A(a)(2)(B)(i) (the
six month delay rule for specified employees) after Executive separates from the
service of Employer as defined in Section 409A(a)(2)(A)(i) and the Treasury
Regulations.

        (d) Voluntary Termination. On termination of Executive's employment by
Executive without cause either (i) during the Original Term of Employment
pursuant to Paragraph 16(b), or (ii) after expiration of the Original Term of
Employment if Executive's employment continues without written agreement,
provided that Executive has given Employer at least six (6) months' prior
written notice of such termination, Employer shall pay Executive a lump sum
equal to six (6) months' base salary. If Executive does not provide the notice
required in this subparagraph 5(d), Executive shall receive a lump sum payment
equal to two (2) months' base salary. Notwithstanding the foregoing, if
Executive's termination is under the provisions of Subparagraph 5(f) regarding
voluntary retirement after the age of sixty (60) years, the provisions of this
Subparagraph 5(d) shall not be applicable and the provisions of Subparagraph
5(f) shall control. The timing of the amount payable to Executive under this
subparagraph 5(d) shall be in accordance with paragraph 5 (i).

        (e) Termination Upon Certain Changes in Control. If Executive's
employment is terminated as a result of a Change in Control (as defined below)
of Employer, such termination shall be deemed a termination without cause under
the provisions of Paragraph 5(c), except that Executive shall receive a lump sum
severance amount equal to twice any amount due under Paragraph 5(c). Any
termination of Executive in contemplation of or within twelve (12) months after
such Change in Control, except a termination for cause under Paragraph 15(a),
shall be deemed a termination under this Subparagraph 5(e). Further, if
Executive's duties or position are materially changed by Employer in
contemplation of or within twelve (12) months after any such Change in Control,
Executive may elect to treat such change as a constructive termination under
this subparagraph entitling Executive to the benefits hereunder. For purposes of
this Agreement, "Change in Control" means a "Corporate Transaction", which
includes the following:

            i) Merger; Reorganization. The merger or consolidation of the
Employer with or into another corporation or other reorganization (other than a
reorganization under the United States Bankruptcy Code) of the Company (other
than a consolidation, merger, or reorganization in which the Employer is the
continuing corporation and which does not result in any reclassification of
change of outstanding shares of common stock); or

            ii) Sale. Substantially all of the Employer's business or assets are
sold or transferred (unless the Employer continues as the holding company of the
entity or entities that continue the Employer's business) or a sale of more than
fifty percent (50%) of the Employer's outstanding voting stock; or

            iii) Liquidation. The dissolution or liquidation of the Employer; or

            iv) Change in Control. If at any time during any period of two (2)
consecutive years (including any period prior to the date hereof), individuals
who at the beginning of such period constitute the Board (and any new director
whose election by the Board or whose nomination for election by the Employer's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority thereof; or

            v) Other Transactions. Any other transaction that the Board
determines by resolution to be a Corporate Transaction.

The timing of the amount payable to Executive under this subparagraph 5(e) shall
be in accordance with paragraph 5(c).

        (f) Voluntary Retirement. Upon Executive's voluntary retirement after
age sixty (60) years, (i) during the Original Term of Employment pursuant to
Paragraph 16(b), or (ii) after expiration of the Original Term of Employment if
Executive's employment continues without written agreement, Executive shall
receive the severance benefits described under Paragraph 5(c), i.e., as if the
severance was a termination without cause by Employer, up to a maximum payment
of twenty-four (24) months. In order to exercise his rights under this
Subparagraph 5(f), Executive shall provide Employer at least six (6) months'
prior written notice of his voluntary retirement. The amount due to Executive
under this subparagraph 5(f) shall be paid in accordance with paragraph 5 (i).
Executive has "voluntarily retired" if he has "separated from service" as
defined in Section 409A and the Treasury Regulations.

        (g) Return of Documents. Upon the expiration or termination of
Executive's employment, Executive or Executive's legal representative upon
request shall promptly deliver to Employer all originals and all duplicates or
copies of all documents, records, notebooks and similar repositories of or
containing Confidential Information as defined in Paragraph 18 then in his
possession, whether prepared by Executive or not.

        (h) Other Benefits.

            i) General. Upon any termination of Executive's employment under the
provisions of Subparagraphs 5(c), (e), (f), or Paragraph 10, then
notwithstanding anything to the contrary contained in any benefit plan, (1)
Executive and his dependent(s) shall be entitled to continue to participate in
Employer's health care and hospitalization plan(s) ("health plans") at the same
cost as active employees of Employer until Executive attains age 65 as provided
in Subparagraph 5(h)(ii) below, (2) Executive's stock options, both incentive
and nonqualified, and restricted stock, shall vest in full (i.e., the vesting of
all unvested options and rights shall be accelerated) as of the day before the
date of Executive's termination of employment (and notwithstanding any provision
to the contrary contained in such applicable plans, Executive shall have three
(3) months following the date of such termination to exercise such options that
are Incentive Options and the remainder of the Option Period to exercise in the
case of Non-Qualified Options or restricted stock rights), and (3) at
Executive's election, Employer shall assign to Executive or Executives designees
any life and disability insurance policies or other fringe benefits that may be
assigned. Any continued cost of such policies or benefits shall be Executive's
sole responsibility.

            ii) Health Plans. If, at the time of separation from service,
Executive is a "specified employee" within the meaning of Section
409A(a)(2)(B)(i) and the Treasury Regulations, Executive shall pay the full cost
of coverage for Executive and his dependent(s) under Employer's health care and
hospitalization plan(s), determined according to the rates for continuation
coverage under COBRA (but excluding the additional two percent (2%)
administrative fee) for the first six (6) months of coverage following
Executive's separation from the service of Employer as defined in Code section
409A(a)(2)(A)(i) and the Treasury Regulations. Beginning with the seventh (7th)
month following Executive's separation from the service of Employer as defined
in Code section 409A(a)(2)(A)(i) and the Treasury Regulations if Executive is a
"specified employee," or beginning with the first month of coverage if, at the
time of separation from service, Executive is not a "specified employee,"
Executive shall pay the same cost for coverage under the health plan as active
employees of Employer. Coverage for Executive and Executive's dependents shall
terminate on the last day of the month in which Executive's 65th birthday shall
occur. All claims made by Executive and Executive's dependents under the health
plan shall be paid no later than the last day of the calendar year following the
calendar year in which such claims were incurred. Executive agrees that he will
promptly reimburse Employer for any claims that are paid after the last day of
the calendar year following the calendar year in which such claims were
incurred.

        (i) Timing of Payment; Section 409A. The lump sum payments under
Subparagraphs 5(d) and (f) shall be made at the time provided in this
Subparagraph 5(i). If, at the time of separation from service, Executive is not
a "specified employee" within the meaning of Section 409A(a)(2)(B)(i) and the
Treasury Regulations, the lump sum payable shall be paid on or before the 30th
day after Executive separates from the service of Employer as defined in Section
409A(a)(2)(A) and the Treasury Regulations, and Employer, and not Executive,
shall determine the date of payment. If, at the time of separation from service,
Executive is a "specified employee," the lump sum shall be paid on the earliest
date on which payment may be made under Code Section 409A(a)(2)(B)(i) (the six
month delay rule for specified employees) after Executive separates from the
service of Employer as defined in Code section 409A(a)(2)(A)(i) and the Treasury
Regulations.

    6. Compensation. For the services to be rendered by Executive hereunder,
Employer agrees to pay Executive during the term of employment, and Executive
agrees to accept:

        (a) An annual base salary of $390,000. Executive's annual base salary
shall not be decreased during the Original Term of Employment.

        (b) Executive's base salary shall be paid in equal semi-monthly
installments on the fifteenth and final day of each month during the term of his
employment.

        (c) Executive shall receive fringe benefits in accordance with
Employer's policies and practices for employees generally (including, without
limitation, participation in any stock option plans, life and disability
insurance plans, health care and hospitalization plans, medical and dental
reimbursement plans, profit sharing plans, retirement plans and other employee
benefit plans) for which Executive is qualified. At Employer's expense Executive
shall have a medical exam every year. In addition to the foregoing, Executive
shall receive an automobile allowance of $810 per month for the use of an
automobile for combined business and personal use.

        (d) During the second quarter of each fiscal year of Employment,
Employer shall review Executive's performance under this Agreement and establish
goals and objectives for Executive's performance for the next fiscal year. In
such review, Employer, in its reasonable discretion, shall consider increasing
Executive's base salary and compensation based on relevant factors such as
Executive's performance, Employer's accomplishments, increase or decrease in
Executive's responsibilities, and cost of living increases. Any base salary
increases normally are to be effective on such date as may be specified by
Employer.

        (e) Employer has adopted additional compensation plans that are
administered by its Compensation Committee and the Compensation Committee may in
its sole and absolute discretion award cash bonuses, stock awards and stock
options to Executive on terms to be determined by the Compensation Committee.

        (f) As part of a one time hiring package, Executive will receive a cash
signing bonus of $150,000, with $75,000 payable on the September 1, 2010 start
date and the remainder on March 1, 2011. In addition, Executive will be granted
on September 1, 2010 common stock with a value of $150,000 and stock options
with a term of ten years having a Black-Scholes value of $200,000. The options
shall have an exercise price equal to the closing price of the company's common
stock on September 1 and both equity grants shall contain vesting provisions
providing for ratable vesting over a three year term (i.e., one-third of such
equity grants shall vest each year for three consecutive years). The option
grant will consist of the incentive options up to the statutory maximum, with
the remainder being non-qualified options. The shares of common stock and stock
options shall be governed by the rules of the UQM Technologies, Inc. Stock Bonus
Plan and the UQM Technologies, Inc. 2002 Equity Incentive Plan, as amended,
unless provided otherwise herein. Executive will also receive a one time moving
allowance of up to $25,000, legal fees up to $7,500; and will reasonable house
hunting costs and temporary living costs through November 30, 2010.

    7. Working Facilities. Executive shall be furnished with appropriate office
space, secretarial assistance, and such other facilities and services as are
suitable to Executive's position and adequate for the performance of Executive's
duties.

    8. Expenses. Employer shall reimburse Executive for all reasonable expenses
that Executive incurs in connection with the business of Employer or any of its
subsidiaries and in the performance of Executive's duties under this Agreement.
Employer shall also reimburse Executive for membership fees and expenses related
to Executive's membership in professional organizations, clubs, societies and
groups as may be approved by the Board of Directors from time to time, subject
to such rules, regulations and record-keeping requirements as may be established
from time to time by the Board.

    9. Paid Time Off. Executive shall be entitled each year to twenty-eight (28)
paid days off plus six (6) holiday paid days off during which time his
compensation shall be paid in full. Paid time off accrued during each calendar
year must be used by the end of each calendar year, or will be lost, and will
not accrue from one calendar year to the next, provided however that Executive
shall be eligible to receive payment from the Company for any unused paid time
off in accordance with any such Company policy then in effect . Exceptions to
the foregoing non-accrual policy may be provided under terms and conditions
approved in writing by resolution of the Board of Directors or its compensation
committee in such body's sole discretion based on prolonged extra-ordinary work
demands preventing Executive's timely taking vacation.

    10. Disability. If Executive is unable to perform Executive's services by
reason of illness or incapacity for a period of more than six (6) consecutive
months, and subject to the provisions of Paragraph 11, Employer may terminate
Executive's employment. Employer shall receive a credit against Executive's base
salary for any disability compensation benefit for the same calendar period
received by Executive from Worker's Compensation or any commercial insurance
carrier under Paragraph 11 while Executive is employed with Employer. In the
event Executive's employment is terminated under this Paragraph 10, Executive
shall receive the severance benefits described under Subparagraph 5(c). The
severance benefits shall be payable as specified in Subparagraph 5(c).

    11. Insurance for the Benefit of Executive.

        (a) Subject to the provisions of Paragraph 6(c), Executive and his
dependent(s) shall be covered by Employer's medical insurance in accordance with
Employer's health care/medical insurance and hospitalization plan(s), and
Executive shall be covered by Employer's disability insurance in accordance with
Employer's disability plan, each in effect from time to time, the premiums for
which shall be paid for by Employer.

        (b) Employer shall at its expense continuously maintain without
interruption in the name of Executive or Executive's designee or for the benefit
of Executive or Executive's designee, life insurance coverage in an amount equal
to three times (3x) Executive's then current base salary.

    12. Insurance for the Benefit of Employer. Employer shall have the right
from time to time to apply for and take out in its name and at its own expense,
life, health or other insurance upon Executive in any sum or sums which may be
deemed necessary by Employer to protect its interest under this Agreement and
Executive shall do all such things as may be necessary to assist in the
procuring of such insurance by making a proper application therefore as may be
required by the insurance company and submitting to the usual and customary
medical examinations. Executive, in Executive's capacity as Executive, shall
have no right, title or interest in or to such insurance, but the same shall be
solely for the benefit of Employer and any amounts payable thereunder shall be
solely payable to such Employer.

    13. Death During Employment. If Executive dies during the term of his
employment under this Agreement, Employer shall pay to the estate or trust of
Executive the compensation which would otherwise be payable to Executive up to
the end of the sixth (6th) month after the month in which his death occurs. If,
by that time, Executive's estate or trust has not received any proceeds of the
insurance provided for in Paragraph 11, Employer shall continue Executive's base
salary hereunder for up to an additional three months, or until such insurance
proceeds are received, whichever is earlier ("Reimbursable Payments"), provided
that Executive's estate or trust shall reimburse Employer for any such
Reimbursable Payments made from the proceeds of such insurance. All payments of
compensation under this Paragraph 13 shall be paid on the fifteenth (15th) and
final day of each month according to Employer's customary payroll practices.

    14. Representation and Warranty. Executive represents and warrants that he
is not now, and will not be on the date of commencement of this Agreement, a
party to any agreement, contract or understanding, whether of employment, agency
or otherwise, which would in any way restrict or prohibit Executive from
undertaking and performing Executive's duties in accordance with the terms and
provisions of this Agreement.

    15. Termination by Employer.

        (a) Employer may terminate Executive's employment for cause, which is
defined as follows:

            i) Fraud, malfeasance, or embezzlement against Employer's assets or
conviction of any felony;

            ii) Except under circumstances of disability contemplated by the
provisions of Paragraph 10, cessation of Executive's performance of Executive's
duties hereunder or deliberate and substantial failure to perform them in a
capable and conscientious manner;

            iii) Violation of the provisions of Paragraph 14; or

            iv) Deliberate and substantial breach of Executive's material
obligations under any other provision hereof that is not cured within 30 days
after notice to Executive of the breach.

        (b) Should the Board of Directors of Employer determine cause exists, as
defined in Subparagraph (a), to terminate Executive's employment, prior to
termination for such cause, Employer shall provide Executive written notice
reasonably describing the basis for the contemplated termination and a two-week
period of time in which to respond in writing and in person prior to Employer's
final determination of cause. During the period between such notice and final
determination, the Board may suspend the performance of Executive's duties under
this Agreement and direct Executive's non-attendance at work. However,
Executive's right to compensation under this Agreement shall continue through
and to any final termination of employment for cause.

        (c) Employer may terminate Executive's employment at any time without
cause, subject to the applicable provisions of Paragraph 5. During the period
between such notice and final determination, the Board may suspend the
performance of Executive's duties under this Agreement and direct Executive's
non-attendance at work.

    16. Termination by Executive.

        (a) Executive shall have the right to terminate his employment on
written notice to Employer of any default by Employer in performing its duties
under this Agreement and such termination shall be treated as a termination
without cause under Subparagraph 5(c), provided that Executive may not terminate
his employment if Employer cures the default within fourteen (14) days after
receiving such notice.

        (b) Executive may terminate Executive's employment as provided in
Subparagraphs 5(d) and (f).

    17. Restrictive Covenant.

        (a) Executive agrees and covenants that, without the Board's prior
written consent and except on behalf of Employer, he will not in any manner,
directly or indirectly, own, manage, operate, control, be employed by,
participate in, assist or be associated in any manner with any person, firm or
corporation anywhere in the world whose business competes with Employer or any
subsidiary of Employer. This covenant shall remain in effect until a date one
(1) year after the date Executive's employment is terminated or, if his
employment is terminated pursuant to Paragraph 16(a), until the termination
date. Notwithstanding any other provision of this Agreement, Executive may own
up to three percent (3 %) of the outstanding stock of a competing publicly
traded corporation so long as he takes no other action furthering the business
of such corporation.

        (b) Until a date one (1) year after the termination date, Executive
shall not (i) solicit any other employee of Employer to leave the employ of
Employer, or in any way interfere with the relationship between Employer and any
other employee of Employer, or (ii) induce any customer, supplier, licensee, or
other business relation of Employer to cease doing business with Employer, or in
any way interfere with the relationship between any customer or business
relation and Employer.

    18. Confidentiality.

        (a) Definitions. For purposes of this Agreement, the following
definitions shall apply:

            i) "Inventions" shall mean all inventions, improvements,
modifications, and enhancements, whether or not patentable, made by Executive
within the scope of Executive's duties during Executive's employment by
Employer.

            ii) "Confidential Information" shall mean Employer's proprietary
know-how and information disclosed by Employer to Executive or acquired by
Executive from Employer during Executive's employment with Employer about
Employer's plans, products, processes and services, which Employer protects
against disclosure to third parties. Confidential Information shall not include
Executive's general knowledge and experience possessed prior to or obtained
during his employment with Employer.

        (b) Restrictions on Disclosure.

            i) During the period of employment with Employer and thereafter, and
except as otherwise consistent with Executive's duties, responsibilities and
obligations as Chief Operating Officer and Chief Executive Officer of Employer,
as the case may be, Executive shall not disclose Confidential Information to any
third parties other than Employer, its employees, agents, consultants,
contractors and designees without the prior written permission of Employer, or
use Confidential Information for any purpose other than the conduct of
Employer's business.

            ii) The restrictions on disclosure and use set forth herein shall
not apply to any Confidential Information which:

> > A. At the time of disclosure to Executive by Employer is generally available
> > to the public or thereafter becomes generally known to the public, through
> > no fault of Executive;
> > 
> > B. Was known by Executive prior to his employment with Employer;
> > 
> > C. Executive at any time receives from a third party not under any
> > obligation of secrecy or confidentiality to Employer;
> > 
> > D. Employer discloses to a third party not under any obligation of secrecy
> > or confidentiality to it; and
> > 
> > E. Executive is requested or required to disclose pursuant to a subpoena or
> > order of a court or other governmental agency, in which case Executive shall
> > notify Employer as far in advance of disclosure as is practicable.

        (c) Obligations Regarding Inventions. Without any royalty or any other
additional consideration to Executive: (i) Executive shall promptly inform
Employer of any Inventions by a written report, setting forth the conception and
reduction to practice of all inventions; (ii) Executive hereby agrees to assign
and assigns to Employer all of his right, title and interest: (1) to any
Inventions made during the term of his employment by Employer (including without
limitation the right to license or sell such Invention to others), (2) to
applications for United States and foreign letters patent, and (3) to United
States and foreign letters patent granted upon such Inventions; and (iii)
Executive agrees upon request and at the sole cost and expense of Employer to,
at all times, do such acts (such as giving testimony in support of his
inventorship) and execute and deliver promptly to Employer such papers,
instruments, and documents as from time to time may be necessary or useful to
apply for, secure, maintain, reissue, extend or defend Employer's interest in
any Inventions or any or all United States and foreign letters patent, so as to
secure Employer the full benefits of any Inventions or discoveries or otherwise
to carry into full force and effect the intent of the assignment set out in
subparagraph 18(c)(ii).

        (d) Remedies. Executive acknowledges and agrees that Executive's
disclosure of any Confidential Information would result in irreparable injury to
Employer. Executive acknowledges and agrees that the Confidential Information is
non-public information which Executive has expended substantial time, money and
effort to develop and is property considered "Trade Secrets" of Employer within
the meaning of Colorado law. Therefore, upon the breach or threatened breach of
the covenants in this paragraph by Executive, Employer shall be entitled to
obtain from any court of competent jurisdiction a preliminary and permanent
injunction prohibiting such disclosure and any other equitable relief that the
court deems appropriate. In addition, Employer shall be entitled to seek
damages.

        (e) Any Confidential Information that is directly or indirectly
originated, developed or perfected to any degree by Executive during the term of
his employment by Employer shall be and remain the sole property of Employer.

    19. Resolution of Disputes. In addition to any other remedies available to
Employer, Employer shall be entitled to specific performance of the covenants
contained in Paragraphs 17 and 18. If either party is successful in enforcing
its rights under this Paragraph 19, the unsuccessful party shall reimburse the
successful party for all of the costs of such enforcement, including but not
limited to costs, litigation expenses and reasonable attorneys' fees. Except for
an action to interpret or enforce Paragraphs 17 or 18, any controversy or claim
arising out of or relating to the interpretation, alleged breach or enforcement
of this Agreement shall be settled by arbitration before a single arbitrator in
Denver, Colorado, in accordance with the commercial rules then in effect of the
American Arbitration Association, Colorado Revised Statutes pertaining to the
arbitration of civil disputes. The arbitrator, who shall be a person experienced
in negotiating and making employment agreements and resolving employment
disputes and in any other pertinent areas of law, shall make reasonably detailed
findings to support any decision and award. The award of the arbitrator shall be
final and binding and may be entered as a judgment in any court of competent
jurisdiction. As part of the award in any arbitration or judicial proceedings,
the prevailing party may be awarded its reasonable attorneys' fees, witness
fees, expert witness fees and related costs and expenses in the discretion of
the arbitrator.

    20. Notices. All notices under this Agreement shall be delivered by hand or
by registered or certified mail. Notices intended for Executive shall be
addressed to Executive at 431 Aspen, Birmingham, Michigan 48009. Notices
intended for Employer shall be addressed to it at 4120 Specialty Place,
Longmont, Colorado 80504. All notices shall be effective upon actual delivery if
by hand, or, if by mail, five (5) days after being deposited in the United
States mail, postage prepaid and addressed as required by this section. Either
party may by notice accomplished in accordance with this Paragraph 20 change the
address to which future notices may be sent.

    21. Miscellaneous Provisions.

        (a) This Agreement contains the entire agreement between the parties and
supersedes all prior agreements and it shall not be amended or otherwise
modified in any manner except by an instrument in writing executed by both
parties.

        (b) Neither this Agreement nor any rights or duties under this Agreement
may be assigned or delegated by either party unless the other party consents in
writing.

        (c) Except as otherwise provided herein, this Agreement shall be binding
upon the inure to the benefit of the parties and their respective heirs,
personal representatives, successors and assigns.

        (d) This Agreement has been entered into in Colorado and shall be
governed by the laws of that state.

        (e) In fulfilling their respective obligations under this Agreement and
conducting themselves pursuant to it, each party shall act reasonably and in
good faith.

        (f) If any provisions of this Agreement shall be held to be invalid or
unenforceable for any reason, the invalid or unenforceable provision shall be
deemed severed from this Agreement and the balance of this Agreement shall
remain in full force and effect and be enforceable in accordance with its terms.

        (g) To the extent necessary, the provisions of this Agreement shall be
construed and administered in compliance with the requirements of Code section
409A and the regulations and any other guidance promulgated thereunder.

    IN WITNESS WHEREOF

, the parties have executed this Agreement the day and year first above written.



EXECUTIVE: /s/ERIC RIDENOUR_____     Eric Ridenour



EMPLOYER:

UQM TECHNOLOGIES, INC. By: /s/WILLIAM G. RANKIN             William G. Rankin,
President

 

 

> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  
> > > > > > > > > > > > > 
> > > > > > > > > > > > >  

 